Citation Nr: 0606455	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  01-07 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.  

2.  Entitlement to a compensable initial rating for hearing 
loss of the right ear.  

3.  Entitlement to an initial rating in excess of 30 percent 
for pseudofolliculitis barbae with keloid formation on the 
back of the veteran's neck.  

4.  Entitlement to an initial rating in excess of 20 percent 
for posterolateral ligament reconstruction of the left knee.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which awarded the veteran service 
connection for hypertension, with a 10 percent initial 
rating, hearing loss of the right ear, with a noncompensable 
initial rating, pseudofolliculitis barbae, with a 30 percent 
initial rating, and a left knee disability, with a 20 percent 
initial rating.  

In reviewing the record, the Board observes that the veteran 
filed a timely April 2003 Notice of Disagreement to the RO's 
March 2003 denial of a total disability rating based on 
individual unemployability.  The veteran was then sent a 
statement of the case in June 2003, but failed to file a 
timely substantive appeal.  Because a substantive appeal was 
not received, the issue of entitlement to a total disability 
rating based on individual unemployability is not before the 
Board.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist 
obligations to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues on appeal.

2.  The veteran's hypertension is characterized by diastolic 
blood pressure of less than 110, and systolic blood pressure 
of less than 200, with no other complications noted.  

3.  The veteran's hearing acuity is, at worst, Level I in the 
right ear.  

4.  The veteran's pseudofolliculitis barbae with keloid 
formations is characterized by hypopigmentation in an area 
exceeding six square inches, elevation of the skin on 
palpation, adherence to the underlying tissue, and abnormal 
skin texture.  

5.  The veteran's posterolateral ligament reconstruction of 
the left knee is characterized by slight instability, pain, 
and stiffness of the left knee, with intact ligaments and 
menisci.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.104, Diagnostic Code 7101 
(2005).  

2.  The criteria for a compensable initial rating for hearing 
loss of the right ear have not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.321, 4.3, 4.7, 4.85, 4.87, Diagnostic Code 6100 
(2005).  

3.  The criteria for a disability rating of 50 percent, 
effective August 30, 2002, for the veteran's 
pseudofolliculitis barbae with keloid formations have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, 
4.118, Diagnostic Code 7800 (2005); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002).  

4.  The criteria for an initial rating in excess of 20 
percent for posterolateral ligament reconstruction of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.  
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased ratings via a RO letter issued in May 2004; and the 
rating decisions, statement of the case , and supplemental 
statement of the case issued since 2000 to the present.  In 
addition, these documents provided the veteran with specific 
information relevant to the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  In this 
respect, the Board notes that the veteran stated he obtains 
all his medical care at the local VA medical center, and 
these treatment records have been obtained.  The veteran was 
also notified of the above development via the RO's letters 
and other mailings to the veteran.  No response or additional 
records have been received to the present.  Thus, the Board 
finds that no additional evidence, which may aid the 
veteran's claims or might be pertinent to the bases of the 
claims, has been identified or remains outstanding, and the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the statement of the case and the supplemental statement of 
the case, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claims discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in August 2000) and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial August 2000 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

II. Increased initial rating - Hypertension

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 2002).  However, when the assignment of initial ratings 
is under consideration, the level of disability in all 
periods since the effective date of the grant of service 
connection must be taken into account.  Fenderson v. West, 12 
Vet. App. 119 (1998).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2005).  

The veteran seeks an initial rating in excess of 10 percent 
for hypertension.  The veteran's hypertension is currently 
rated under Diagnostic Code 7101, for hypertensive vascular 
disease.  This code provides for a 10 percent evaluation for 
diastolic pressure predominantly 100 or more, or systolic 
pressure of 160 or more, or as a minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent rating is warranted when diastolic pressure is 
predominantly 110 or more, or when systolic pressure is 
predominantly 200 or more.  A 40 percent evaluation requires 
diastolic pressure of predominantly 120 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2005).  

The veteran underwent a VA general medical examination in 
April 2000.  At that time, his blood pressure was 170/98.  On 
his June 2000 service separation medical examination, his 
blood pressure was 159/85.  

Another VA medical examination was afforded the veteran in 
March 2003.  He reported seeing his VA doctor on a regular 
basis for blood pressure monitoring, and he used prescription 
medication daily to control his hypertension.  His blood 
pressure readings were 120/80, 125/80, and 120/75.  

On his most recent VA examination of October 2004, the 
veteran's blood pressure readings were 132/82, 136/86, and 
136/86.  He confirmed that he continued to take daily 
medication to control his hypertension.  

The veteran has also received regular VA outpatient 
treatment, and his blood pressure was noted on several 
occasions.  The highest readings noted were 131/81 in May 
2003, and 138/74 in January 2003.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against the award of a 
disability rating in excess of 10 percent for the veteran's 
hypertension.  The veteran has not displayed diastolic 
pressure of predominantly 110 or more, or systolic pressure 
of 200 or more, as would warrant a 20 percent rating.  All 
diastolic readings of records were well under 110, ranging 
from 74-98.  Overall, the preponderance of the medical 
evidence, as discussed above, does not reflect diastolic 
pressure of 110 or more.  Likewise, all systolic pressure 
readings of record were less than 200, with a high reading 
noted in April 2000 of 170.  Thus, because neither the 
veteran's diastolic nor his systolic pressure readings exceed 
the schedular criteria under Diagnostic Code 7101, an 
increased initial rating in excess of 10 percent is not 
warranted for hypertension.  

Inasmuch as the veteran's 10 percent evaluation reflects the 
highest degree of impairment shown since the date of the 
grant of service connection for hypertension, there is no 
basis for a staged rating in the present case.  See 
Fenderson, supra.  Finally, the Board notes that because no 
other cardiovascular impairment has been demonstrated 
secondary to the veteran's service-connected hypertension, 
evaluation of this disability under other diagnostic criteria 
for cardiovascular disabilities is not warranted at this 
time.  

Overall, the preponderance of the evidence is against an 
initial rating in excess of 10 percent for the veteran's 
hypertension.  As a preponderance of the evidence is against 
the award of an increased initial rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

III. Compensable initial rating - Right ear hearing loss

The veteran seeks a compensable initial rating for his 
hearing loss of the right ear.  The criteria for evaluating 
hearing impairment call for the consideration of the results 
of examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85 (2005).  These results 
are then charted on Table VI and Table VII, as set out in the 
VA Schedule for Rating Disabilities (Rating Schedule).  In 
order to establish entitlement to an increased evaluation for 
hearing loss, it must be shown that certain minimum levels of 
the combination of the percentage of speech discrimination 
loss and average puretone decibel loss are met.  38 C.F.R. 
§ 4.85 (2005).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the provisions of 
38 C.F.R. § 4.85 establish eleven auditory acuity levels from 
Level I for essentially normal acuity to Level XI for 
profound deafness.  Tables VI and VII as set forth in 
38 C.F.R. § 4.85 are used to calculate the rating to be 
assigned.  "[T]he assignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Because the veteran 
has been granted service connection for hearing loss of the 
right ear only, his left ear will be assigned a numerical 
level of I for hearing impairment in that ear.  38 C.F.R. 
§ 4.85(f) (2005).  Significantly, in situations where service 
connection has been granted only for hearing loss involving 
one ear, and the veteran does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal.  38 U.S.C.A. § 1160(a)(3) (West 
2002); 38 C.F.R. §§ 3.383(a)(3), 4.14, 4.85(f) (2005).  In 
such situations, a maximum 10 percent evaluation is 
assignable for hearing loss when the service-connected ear is 
at Levels X or XI.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(2005).

In the present case, the veteran was most recently examined 
by VA in October 2004.  Puretone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
40
30
LEFT
15
10
10
15
20

The puretone threshold average was 26 decibels in the right 
ear and 14 in the left ear.  Speech audiometry revealed 
speech recognition ability of 96 percent in the right ear and 
of 96 in the left ear.  

He was previously examined in April 2000, at which time 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
50
55
LEFT
25
25
25
20
30

The puretone threshold average was 39 decibels in the right 
ear and 25 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 98 in the left ear.  

Evaluation of the April 2000 examination results under the 
diagnostic criteria results in hearing acuity at Level I 
(Table VI) in the right ear, and as noted above, his left ear 
will be evaluated at Level I (Table VI) also.  These levels 
of hearing acuity result in a noncompensable disability 
rating under Table VII, which has already been assigned the 
veteran.  Likewise, his October 2004 examination results 
reflect Level I hearing acuity in the right ear and Level I 
hearing acuity in the left ear, warranting a noncompensable 
rating.  Therefore, a compensable initial rating is not 
warranted for the veteran's hearing loss of the right ear.  
Moreover, because at no time during the pendency of this 
appeal has the veteran displayed hearing loss to a 
compensable degree, a staged rating is not warranted in the 
present case.  See Fenderson, supra.  

After a complete review of the record, the Board finds that 
the preponderance of the evidence is against a compensable 
initial rating for his service-connected hearing loss of the 
right ear.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

IV. Increased initial rating - Pseudofolliculitis barbae with 
keloid formation

The veteran seeks a disability rating in excess of 30 percent 
for his service-connected skin disability.  This disability 
is currently rated under Diagnostic Code 7800, for 
disfigurement of the head, face, or neck.  During the 
pendency of this appeal the diagnostic criteria for rating 
skin disabilities were changed, effective from August 30, 
2002.  67 Fed. Reg. 49590 (2002).  When a law or regulation 
changes while a case is pending, the version most favorable 
to the claimant applies, absent legislative intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  
Revised statutory or regulatory provisions, however, may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 2002 & Supp. 
2005); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 
12 Vet. App. 55, 57 (1998).  

The March 2005 supplemental statement of the case considered 
the veteran's skin disability in light of the revised 
regulatory provisions, and provided the veteran an updated 
copy of the criteria for his skin disability.  Therefore, no 
prejudice to the veteran exists in the Board's adjudication 
of this issue at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (2002).  

Under the prior version of Diagnostic Code 7800, a 30 percent 
rating was warranted for scars of the head, neck, or face 
which were severe, especially if they produced a marked or 
unsightly deformity of eyelids, lips or auricles.  A 50 
percent rating was warranted for scars which resulted in 
complete or exceptionally repugnant deformity of one side of 
face or marked or repugnant bilateral disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2002).  

As revised, Diagnostic Code 7800 provides a 30 percent rating 
for visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  A 50 percent rating is 
warranted for visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement.  Finally, an 80 percent 
rating is warranted for visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2005).     

The 8 characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: 
1)  Scar 5 or more inches (13 or more centimeter 
(cm.) in length. 
2)  Scar at least one-quarter inch (0.6 cm.) wide 
at widest part. 
3)  Surface contour of scar elevated or depressed 
on palpation. 
4)  Scar adherent to underlying tissue. 
5)  Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.). 
6)  Skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.). 
7)  Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.). 
8)  Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).
VA is also required to take into consideration unretouched 
color photographs of the veteran's disfigurement in 
evaluating such disabilities.  38 C.F.R. § 4.118, Diagnostic 
Code 7800, Notes 1-3 (2005).  

The veteran underwent a VA general medical examination in 
April 2000.  Examination of his skin revealed several large 
keloid formations measuring 14 x 5 cm. on his posterior 
scalp.  A smaller keloid formation, with pustular lesions, 
was also noted on top of his scalp.  No inflammation or 
draining was noted.  The examiner characterized these 
formations as disfiguring.  A color photograph taken at the 
time of the examination confirmed the examiner's description 
of the veteran's skin disorder.  

The veteran again underwent VA medical examination in March 
2003.  He stated that while he had received steroid 
injections and other treatments for his scars of the head, 
these treatments were not effective.  He also reported that 
the wearing of a cap worsened his symptoms.  On physical 
examination, he had multiple keloid formations on the 
posterior aspect of his head, with no hair present in that 
area.  

The veteran was most recently examined in October 2004.  He 
reported that in July of that year, he experienced pain and 
itching of the keloid formations on his head.  Treatment at 
the local VA dermatological clinic was somewhat helpful, as 
the prescribed medication reduced his symptoms.  Aside from 
itching, he experienced no other impairment or functional 
loss secondary to his skin disorder.  On physical 
examination, the veteran had a large keloid formation which 
measured 4 inches x 4 inches on the posterior aspect of his 
head.  These formations were hypopigmented when compared to 
the surrounding tissue.  They were soft but not tender.  
Abnormal adhesion to the underlying tissue was present.  The 
skin texture was abnormal, and small excoriations were 
present along the upper occipital region of the head.  No 
scarring or disfigurement was observed, although the examiner 
characterized the veteran's keloid formations as a "gross 
distortion" of the head region.  Old acne-type scars were 
also visible on the veteran's face.  The examiner estimated 
that 10 percent of the exposed surface, and less than 5 
percent of the total surface, of the veteran's body was 
affected by his skin disorder.  Color photographs taken at 
the time of the examination confirmed the examiner's 
description of the veteran's skin disorder.  

VA outpatient treatment notes confirm the veteran has sought 
treatment at the local VA medical center on several 
occasions.  He was given ointments and injections for his 
skin disorder, with some relief in his symptoms but no 
reduction in the keloid formations' size or area.  

After reviewing the entire record, the Board finds the 
preponderance of the evidence to be against an initial rating 
in excess of 30 percent under the old criteria for skin 
disorders.  The veteran has not displayed complete or 
exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement, as would warrant 
a higher rating of 50 percent.  According to the VA 
examination reports, the veteran's primary keloid formations 
are on the posterior aspect of his head, not his face.  On 
the face itself, the veteran only experiences acne-like 
scarring, with no evidence of complete or exceptionally 
repugnant deformity.  No marked or repugnant bilateral 
disfigurement was noted.  Overall, the preponderance of the 
evidence is against an initial rating in excess of 30 percent 
under the old criteria for the veteran's pseudofolliculitis 
barbae with keloid formation.  

However, review of the veteran's skin disorder under the 
revised criteria for a skin disorder indicate a 50 percent 
rating is warranted, at least for the period since the 
effective date of the Code revision.  According to the 
October 2004 VA examination report, the veteran meets at 
least four characteristics of disfigurement.  The veteran's 
keloid formations were hypopigmented in an area exceeding six 
square inches, elevated on palpation, adherent to the 
underlying tissue, and had abnormal skin texture.  Thus, 
under the revised criteria for Diagnostic Code 7800, a 50 
percent rating is warranted.  

Review of the evidence does not indicate that an initial 
rating in excess of 50 percent is warranted.  The record does 
not demonstrate visible or palpable tissue loss and either 
gross distortion or asymmetry of three or more features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
six or more characteristics of disfigurement as would warrant 
a 80 percent rating.  As was noted above, the veteran's 
scarring of the face is relatively minor, with no gross 
distortion or asymmetry evident in that area.  The veteran 
has also not displayed at least six (out of eight) 
characteristics of deformity.  His pseudofolliculitis barbae 
with keloid formation does not result in underlying soft 
tissue loss, induration and inflexibility of the skin in an 
area greater than six square inches, or scarring more than 4 
inches in length.  Overall, a preponderance of the evidence 
is against an 80 percent rating under the revised criteria 
for the veteran's skin disorder.  

Inasmuch as a 50 percent rating reflects the degree of 
impairment demonstrated since the effective date of the 
revised criteria for skin disorders, such a rating is 
warranted for the period beginning August 30, 2002.  See 
VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. 
App. 55, 57 (1998).  However, since a 50 percent rating also 
represents the highest degree of impairment demonstrated 
since the date of the grant of service connection for a skin 
disorder, there is no basis for a staged rating in the 
present case.  See Fenderson, supra.  

In conclusion, a 50 percent rating under the revised criteria 
for skin disorders, effective August 30, 2002, is granted for 
the veteran's pseudofolliculitis barbae with keloid 
formation.  However, the preponderance of the evidence is 
against a disability rating in excess of 30 percent prior to 
August 30, 2002, or in excess of 50 percent thereafter.  As a 
preponderance of the evidence is against such an award, the 
benefit of the doubt doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

V. Increased initial rating - Instability of the left knee

The veteran seeks an initial rating in excess of 20 percent 
for his posterolateral ligament reconstruction of the left 
knee.  This disability is currently rated under Diagnostic 
Code 5257, for impairment of the knee resulting in recurrent 
subluxation or lateral instability.  This Code provides a 20 
percent rating for moderate impairment, and a 30 percent 
rating for severe impairment of the knee joint.  38 C.F.R. 
§ 4.71a, December 5257 (2005).  

The Board notes that the veteran has been awarded a separate 
rating for degenerative changes to the left knee.  As this 
award is based on limitation of motion of the knee, such 
impairment will not be considered as part of the pending 
appeal.  See 38 C.F.R. § 4.14 (2005).  

The veteran underwent a VA general medical examination in 
April 2000.  He stated that he tore his anterior cruciate 
ligament and meniscus in 1998, requiring two surgeries for 
repair of the tears.  He continued to experience pain and 
stiffness of the left knee, with occasional giving out of the 
knee joint.  On physical examination, his gait and posture 
were within normal limits, and no inflammation or swelling of 
the left knee were observed.  However, some laxity in lateral 
mobility was noted, and he had significant atrophy of the 
left thigh as compared to the right.  Range of motion 
indicated flexion to 90º and extension to 0º.  A large 
surgical scar was visible over the left knee.  

Another VA medical examination was afforded the veteran in 
March 2003.  He reported chronic pain of the left knee, 
worsening in cold weather and with use.  This pain limited 
his mobility, and made walking long distances impossible.  He 
also reported the knee giving way on several occasions, 
sometimes resulting in falls.  He occasionally used 
medication for his symptoms.  On objective evaluation, the 
veteran walked with an antalgic gait.  His left knee 
displayed multiple healed surgical scars.  No inflammation or 
sign of infection was observed.  Aching was noted with motion 
and palpation.  Range of motion testing revealed flexion to 
130º.  Some atrophy of the muscles of the left thigh was 
evident.  Crepitation was present with motion, but effusion 
was absent.  The final assessment was of internal derangement 
of the left knee, status post-surgical repair.  

In May 2003, VA outpatient treatment records for the 
veteran's left knee disability were added to the record.  
According to a November 2002 clinical notation, he reported 
recurrent effusion and giving way of the knee joint.  On 
physical examination, his anterior cruciate ligament was 
intact.  Mild effusion of the left knee was observed, along 
with marked tenderness.  McMurray's sign was positive.  A MRI 
study was recommended.  A January 2003 MRI revealed 
degenerative changes of the left knee.  The anterior cruciate 
ligament, posterior cruciate ligament, and menisci were all 
intact.  

The veteran most recently underwent VA examination in October 
2004.  He again reported pain of the left knee joint, 
especially with use.  He experienced stiffness with extended 
sitting or walking.  The knee occasionally locked or gave 
way.  He was issued a knee brace by VA, which he used 
sporadically.  On objective evaluation he had a normal 
posture and gait.  His left knee displayed several surgical 
scars, none of which was noted to result in any impairment.  
Crepitus was noted with motion of the knee.  Extension was to 
0º and flexion was to 125º.  Lachmann's and McMurray's tests 
were negative.  No edema, effusion, or guarding with movement 
were observed.  The structure of the left knee appeared 
intact, with no instability evident.  Mild tenderness was 
reported on palpation.  The left thigh measured slightly 
smaller than the right in circumference.  An X-ray of the 
left knee revealed early degenerative changes.  

After reviewing the totality of the evidence, the Board finds 
the preponderance of the evidence is against an initial 
rating in excess of 20 percent for the veteran's left knee 
disability.  While the veteran reported some pain and 
stiffness of the left knee, especially with use, he remained 
able to walk on his own, without need for a cane or other 
assistance device.  While he did have some giving way of the 
knee, it has not required additional surgery since service, 
or any extended periods of inactivity.  Although some laxity 
of the knee was noted in April 2000, none was noted on his 
most recent examination of October 2004.  A January 2003 
magnetic resonance imaging (MRI) confirmed the veteran's left 
knee ligaments and menisci were all intact.  Overall, the 
evidence of record does not reflect severe impairment, as 
would warrant a 30 percent initial rating.  

Inasmuch as the veteran's 20 percent evaluation reflects the 
highest degree of impairment shown since the date of the 
grant of service connection for his left knee disability, 
there is no basis for a staged rating in the present case.  
See Fenderson, supra.  

As was already noted above, the veteran has been awarded a 
separate rating for limitation of motion of his left knee due 
to degenerative changes, and that issue is not currently 
before the Board.  The U.S. Court of Appeals for Veterans 
Claims has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, because the veteran's current left knee disability 
on appeal is rated under Diagnostic Code 5257, a code which 
is not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45 regarding functional loss due to pain do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board is also aware that separate disability evaluations 
are available for scars that are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2005).  In 
the present case, the veteran has surgical scars of the left 
knee directly related to his service-connected disability.  
The March 2003 and October 2004 VA examination reports 
described his scars as healed, with no ulceration or 
limitation of function noted.  Overall, no specific 
impairment has been directly attributed by a medical examiner 
to the veteran's scars.  Accordingly, the preponderance of 
the evidence is against a separate disability rating at this 
time for the scars of the left knee.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's posterolateral ligament 
reconstruction has itself required no extended periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

Overall, the preponderance of the evidence is against an 
initial rating in excess of 20 percent for the veteran's 
posterolateral ligament reconstruction of the left knee.  As 
a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An initial rating in excess of 10 percent for hypertension is 
denied.  

A compensable initial rating for hearing loss of the right 
ear is denied.  

An initial rating of 50 percent, effective August 30, 2002, 
for pseudofolliculitis barbae with keloid formation is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial rating in excess of 20 percent for posterolateral 
ligament reconstruction of the left knee is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


